Order and Dissenting Order filed November 4, 2021.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00885-CV
                                   ____________

                        KENNARD LAW, P.C., Appellant

                                         V.

  AL DAVIDSON; AMERICAN POSTAL WORKERS UNION, ALF-CIO,
       LOCAL 185; DEA ALBERTSON; COREY JASPER; BARBARA
            VAUGHNS; AND DIANN SCURLARK, Appellees


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-11524

                                      ORDER

      The notice of appeal in this matter was filed by Leslie Taylor and Kennard
Law, P.C. Leslie Taylor has since been dismissed from this appeal for want of
prosecution. A brief was filed on behalf of Alfonso Kennard, Jr. However, Alfonso
Kennard, Jr. is not a party to this appeal. Alfonso Kennard, Jr. may file an
amended notice of appeal within 10 days from today’s date indicating his intent to
appeal or his brief will be stricken. See Tex. R. App. 25.1(g).
      No brief has been filed on behalf of Kennard Law, P.C. If a brief is not filed
on behalf of Kennard Law, P.C. within 10 days of this order, Kennard Law, P.C.
will be dismissed for want of prosecution. See Tex. R. App. 42.3(b).




                                       /s/       Frances Bourliot
                                                 Justice




Panel consists of Justices Bourliot, Zimmerer, and Spain. (Spain, J., dissenting).




                                             2